Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 14 February 2022. Claims 1, 8, 9, 11, 18, and 19 have been amended. Claims 2 and 12 have been cancelled. Claims 21 and 22 have been added. Claims 1, 3-11, and 13-22 are pending.

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 2/14/2022 is in compliance with
the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by
the examiner. The initialed and dated copy of Applicants’ IDS form 1449 is attached to this instant
Office Action.

Response to Remarks/Amendment
4. Applicant's remarks filed 14 February 2022 have been fully considered and they are considered partially persuasive. The remarks will be addressed below in the order in which they appear in the noted response:

35 U.S.C. 112
5. Applicant's arguments have been fully considered and they are considered persuasive.  The rejection has been removed.


35 U.S.C. 101
6. Applicant's remarks have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.
	The applicant argues “…independent claim 1 has been amended…Also as indicated above, independent claim 11 has been amended...With such recitation, the design suggestion provides an end user of the user interaction device with the opportunity to utilize the target user consumer trend information when designing the service or product for the target user consumer of interest. Paragraph 00057. As a result, the persona development device provides the end user with the ability to better design a product or service based upon consumer trends. Therefore, because claims 1 and 11 include additional elements which integrate the judicial exception into a practical application of the exception…”

The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate practical application. However, the amended claims describe developing a persona which receives a research request from a user that includes an attribute related to a persona and identifying a correspondence between the attribute of the research request and a persona and creating a persona prototype based upon the user data using key words to forward research in relation to consumer trends. The receiving and transmitting of requests and data for persona development are insignificant extra-solution activity as this is receiving/transmitting data as per the MPEP 2106.05(d). Accordingly, this does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1, 3-11, and 13-22 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).
The limitations and steps described in Claim 1 are receive a research request, the research request including an attribute related to a persona, the attribute including one or more keywords associated with the design of at least one of a service and a product for a target user (Receiving and Analyzing Information; observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); in response to identifying a correspondence between the attribute of the research request and a persona, forward a request response including the persona (Transmitting and Analyzing Information; observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); in response to identifying a lack of correspondence between the attribute of the research request and a persona: retrieve user data from a user data source, create a persona prototype based upon the user data and corresponding to the attribute of the research request, and forward a request response including the persona (Transmitting and Analyzing Information; observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); and forward a design suggestion with the request response, the design suggestion identifying target user consumer trends associated with the attribute of the research request (Transmitting and Analyzing Information; observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of observation and judgement for the limitation in the mind for the purposes of Commercial Interactions and Organizing Human Activity but for the recitation of generic computer components. That is, other than persona development device, controller, memory, processor, user interaction device, persona database, and prototype nothing in the claim elements preclude the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing Human Activity. For example, developing a persona which receives a research request from a user that includes an attribute related to a persona and identifying a correspondence between the attribute of the research request and a persona and creating a persona prototype based upon the user data and request attributes encompasses what a researcher does to develop studies and profiles based on input from data collected. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for observation and judgement but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these processes recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements including the persona development device, controller, memory, processor, user interaction device, persona database, and prototype. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as additional elements, the steps for receiving and transmitting (requests and data for persona development) are insignificant extra-solution activity as this is receiving/transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[00039] The persona development device 102, in one arrangement and with reference to Fig. 4, is a computerized device, such as a server, desktop, laptop, or tablet device having a controller 106, such as a processor and memory (e.g., a ROM or a RAM). During operation, the controller 106 is configured to execute a persona development engine 108 to facilitate customer persona development. With such a configuration, the persona development device 102 can modify a persona 162 or generate a refined persona prototype 180 to provide a better representation of the user represented by the persona.

Which shows that this is a generic system being utilized for this process, such as any computer including a laptop and desktop as described above with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmission steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as a processor and controller, nor the receiving and transmission steps as above, are anything other than generic, and the MPEP Section 2106.05(d) indicates that mere receipt or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claim 11 also contain the identified abstract ideas above with no additional elements which are highly generalized as per applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 3-10 and 13-22 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus are not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1, 3-11, and 13-22 are ineligible.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter
8. Claims 1, 3-11, and 13-22 would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
	9. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…the research request including an attribute related to a persona, the attribute including one or more keywords associated with the design of at least one of a service and a product for a target user; in response to identifying a correspondence between the attribute of the research request and a persona of a persona database, forward a request response including the persona to the user interaction device… and forward a design suggestion with the request response to the user interaction device, the design suggestion identifying target user consumer trends associated with the attribute of the research request.”

The most closely applicable prior art of record is referred to in the Office Action mailed 14 February 2022 as Thompson (United States Patent Application Publication No. 2004/0210661).
Thompson provides integrating multiple methods of profiling user attributes and preferences using expert systems to code attributes of objects, predicting goodness of fit between users and candidates.
While Thompson is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Thompson utilizes integrating multiple methods of profiling user attributes and preferences using expert systems to code attributes of objects, predicting goodness of fit between users and candidates Thompson fails to further assess using key words to forward research in relation to consumer trends of research request. Accordingly, Thompson fails to teach the subsequent research in relation to consumer trends of research request.

Secondary reference to Barak et al. (United States Patent Application Publication No. 2018/0033053) provides facilitating communications according to interaction protocols for tracking user interactions with the interface and generating possible interaction protocols for communication with a user. However, the facilitating communications according to interaction protocols for tracking user interactions is not directed to using key words to forward research in relation to consumer trends of research request.

According, the Thompson in view of Barak et al. fails to teach or render obvious at least “…the research request including an attribute related to a persona, the attribute including one or more keywords associated with the design of at least one of a service and a product for a target user; in response to identifying a correspondence between the attribute of the research request and a persona of a persona database, forward a request response including the persona to the user interaction device… and forward a design suggestion with the request response to the user interaction device, the design suggestion identifying target user consumer trends associated with the attribute of the research request.” as required by claims 1-20.

Conclusion
10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	5/20/2022


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683